Exhibit 10.32.2







FIRST AMENDMENT TO REINSURANCE AGREEMENT (FA BUSINESS)


This FIRST AMENDMENT TO REINSURANCE AGREEMENT (FA BUSINESS) (this “Amendment”),
effective as of July 1, 2018 (the “Amendment Effective Date”), is made by and
between VOYA INSURANCE AND ANNUITY COMPANY, an insurance company organized under
the laws of the State of Iowa (the “Ceding Company”), and ATHENE ANNUITY & LIFE
ASSURANCE COMPANY, a reinsurance company organized under the laws of the State
of Delaware (the “Reinsurer”).


WITNESSETH:


WHEREAS, the Ceding Company and the Reinsurer are parties to that certain
Reinsurance Agreement (FA Business), designated as Treaty Number DEVFACO -
060118 and effective as of June 1, 2018 (the “Reinsurance Agreement”);


WHEREAS, the Ceding Company and the Reinsurer desire to amend the Reinsurance
Agreement as provided herein; and


WHEREAS, pursuant to Section 17.05 of the Reinsurance Agreement, the Reinsurance
Agreement may be amended by a written instrument duly executed by the proper
officers of both parties to the Reinsurance Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Ceding Company and the Reinsurer hereby agree as follows:


1.    Definitions. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings ascribed to such terms in the
Reinsurance Agreement.


2.    Amendment.


(a)    From and after the Amendment Effective Date, Article I to the Reinsurance
Agreement is hereby amended by adding the following definitions:


““Company Action Level RBC” means, with respect to the Reinsurer at any date of
determination, the company action level risk-based capital of the Reinsurer
determined in accordance with the applicable Law of the state of domicile of the
Reinsurer.


“RBC Ratio” shall mean the percentage equal to (i) the Total Adjusted Capital of
the Reinsurer divided by the Company Action Level RBC for the Reinsurer,
multiplied by (ii) 100.


“Total Adjusted Capital” shall mean, with respect to the Reinsurer, its total
adjusted capital as calculated in accordance with the most current formula for
calculating such amount adopted by the insurance regulatory authority in the
Reinsurer’s state of domicile.


“Trust Account” shall have the meaning specified in Section 9.08.


“Trust Agreement” shall have the meaning specified in Section 9.08.


“Trustee” shall have the meaning specified in Section 9.08.”


(b)    From and after the Amendment Effective Date, Section 1.01 of the
Reinsurance Agreement is hereby amended and restated by deleting the definition
of “Business Day” and replacing such definition with the following:


““Business Day” shall mean any day other than a Saturday, Sunday or any other
day on which banking institutions are authorized or required by Law to close in
New York, New York, Des Moines, Iowa or Hamilton, Bermuda.”


(c)    From and after the Amendment Effective Date, Section 7.01(a) of the
Reinsurance Agreement is hereby amended and restated in its entirety by deleting
such Section and replacing such Section with the following:


“(a)    Within three (3) Business Days following the end of each calendar week,
the Ceding Company shall deliver to the Reinsurer (i) a weekly accounting
report, substantially in the form set forth in Exhibit A-1, for such calendar
week (a “Weekly Accounting Report”) and (ii) a year-to-date accounting report,
substantially in the form set forth in Exhibit A-2, as of the end of such
calendar week. The parties shall from time to time amend Exhibit A-1 and Exhibit
A-2 as necessary to appropriately effectuate the terms and conditions of this
Agreement and to ensure the accounting and settlements made hereunder are
correctly computed.”





--------------------------------------------------------------------------------

Execution Version


(d)    From and after the Amendment Effective Date, Section 7.01(b) of the
Reinsurance Agreement is hereby amended and restated in its entirety by deleting
such Section and replacing such Section with the following:


“(b) Within three (3) Business Days following the end of each calendar month
(each such calendar month, a “Monthly Accounting Period”), the Ceding Company
shall deliver to the Reinsurer an initial monthly accounting report,
substantially in the form set forth in Exhibit B-1, setting forth a preliminary
report of the policyholder cash flows with respect to such calendar month.
Within five (5) Business Days following the end of each Monthly Accounting
Period, the Ceding Company shall deliver to the Reinsurer a full monthly
accounting report, substantially in the form set forth in Exhibit B-2, which
shall set forth (i) a final report of the policyholder cash flows with respect
to such calendar month and (ii) certain additional information with respect to
such calendar month. Any such monthly accounting report shall be a “Monthly
Accounting Report.” The parties shall from time to time amend Exhibit B-1 and
Exhibit B-2 as necessary to appropriately effectuate the terms and conditions of
this Agreement and to ensure the accounting and settlements made hereunder are
correctly computed.”


(e)    From and after the Amendment Effective Date, Article VII to the
Reinsurance Agreement is hereby amended by adding the following as Subsection
(f) of Section 7.02:


“(f) Within five (5) Business Days following the filing of the Reinsurer’s
risk-based capital statement with the Delaware Department of Insurance, the
Reinsurer shall deliver to the Ceding Company a report setting forth its RBC
Ratio as of December 31 of the preceding calendar year, along with supporting
reasonable detail for the calculation thereof.”


(f)    From and after the Amendment Effective Date, Article IX to the
Reinsurance Agreement is hereby amended by adding the following as Section 9.08:


“Section 9.08    Termination of Custody Account; Establishment of Collateral
Trust Account. If the Reinsurer’s RBC Ratio as of the end of any calendar year,
as reflected in the report delivered by the Reinsurer to the Ceding Company
pursuant to Section 7.02(f), is less than 150%,then, within sixty (60) calendar
days following the date on which the applicable report is delivered to the
Ceding Company, the Reinsurer shall enter into a trust agreement (the “Trust
Agreement”) with the Ceding Company and Citibank, N.A. (in its role as trustee,
the “Trustee”), pursuant to which the Reinsurer shall establish a trust account
(the “Trust Account”) for the benefit of the Ceding Company in which the
Reinsurer will maintain assets supporting the Reinsured Liabilities. As soon as
practicable following the establishment of the Trust Account, the parties shall
cause the Custody Account to be terminated in accordance with the Custody
Agreement and all assets contained therein to be transferred to the Trust
Account. The Reinsurer and the Ceding Company agree that the terms of the Trust
Agreement and the terms applicable to the Trust Account herein shall be
substantially similar to the terms of the Custody Agreement and the terms
applicable to the Custody Account set forth herein, including terms relating to
the Custody Account Required Balance, the Permitted Investments, the Ceding
Company withdrawal rights, the Custody Account settlements and the Reinsurer
withdrawal and substitution rights. In furtherance of the foregoing, all
references herein to “Custody Account” shall be automatically replaced with
references to “Trust Account” following the date on which the Trust Account is
funded pursuant to this Section 9.08. The Reinsurer and the Ceding Company shall
work together in good faith to negotiate any other amendments to this Agreement
that are necessary to reflect the replacement of the Custody Account with the
Trust Account.”


(g)    From and after the Amendment Effective Date, Exhibit A to the Reinsurance
Agreement is hereby amended and restated in its entirety by deleting such
Exhibit and replacing such Exhibit with the Exhibits attached hereto as Exhibit
A-1 and Exhibit A-2.


(h)    From and after the Amendment Effective Date, Exhibit B to the Reinsurance
Agreement is hereby amended and restated in its entirety by deleting such
Exhibit and replacing such Exhibit with the Exhibits attached hereto as Exhibit
B-1 and Exhibit B-2.


(i)    From and after the Amendment Effective Date, Exhibit C to the Reinsurance
Agreement is hereby amended and restated in its entirety by deleting such
Exhibit and replacing such Exhibit with the Exhibit attached hereto as Exhibit
C.


(j)    From and after the Amendment Effective Date, Schedule II to the
Reinsurance Agreement is hereby amended and restated in its entirety by deleting
such Schedule and replacing such Schedule with Schedule II attached hereto as
Exhibit D.


(k)    From and after the Amendment Effective Date, Schedule III to the
Reinsurance Agreement is hereby amended and restated in its entirety by deleting
such Schedule and replacing such Schedule with Schedule III attached hereto as
Exhibit E.






--------------------------------------------------------------------------------

Execution Version


3.     Miscellaneous.


(a)    Full Force and Effect. Except as expressly modified by this Amendment,
all of the terms, covenants, agreements, conditions and other provisions of the
Reinsurance Agreement shall remain in full force and effect in accordance with
their respective terms and are hereby ratified or confirmed. This Amendment
shall not constitute an amendment or waiver of any provision of the Reinsurance
Agreement except as expressly set forth herein. Upon the execution and delivery
hereof, the Reinsurance Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth as fully and with the same effect as if
the amendments and supplements made hereby were originally set forth in the
Reinsurance Agreement, and this Amendment and the Reinsurance Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Reinsurance Agreement. As used in the
Reinsurance Agreement, the terms “this Agreement,” “herein,” “hereinafter,”
“hereto,” and words of similar import shall mean and refer to, from and after
the Amendment Effective Date, unless the context requires otherwise, the
Reinsurance Agreement as amended by this Amendment.


(b)     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an electronic copy of an executed counterpart of a
signature page to this Amendment by email or facsimile shall be as effective as
delivery of a manually executed counterpart of this Amendment.




[Remainder of Page Intentionally Left Blank]


                            














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective as of the Amendment Effective Date.


VOYA INSURANCE AND ANNUITY COMPANY
By: /s/ Timothy W. Brown_____________________                            


Title: EVP and CLO__________________________                


Date: 01/30/2019_____________________________                






ATHENE ANNUITY & LIFE ASSURANCE COMPANY
By: /s/ Erin Kuhl____________________________                            


Title: Vice President and Treasurer______________                            


Date: 01/29/19______________________________




Signature Page to First Amendment to VIAC-AADE Reinsurance Agreement (FA
Business)

--------------------------------------------------------------------------------





EXHIBIT A-1


Form of Weekly Accounting Report


Omitted pursuant to Regulation S-K Item 601(a)(5).








--------------------------------------------------------------------------------




EXHIBIT A-2


Form of Year-To-Date Weekly Accounting Report


Omitted pursuant to Regulation S-K Item 601(a)(5).








--------------------------------------------------------------------------------




EXHIBIT B-1


Form of Initial Monthly Accounting Report


Omitted pursuant to Regulation S-K Item 601(a)(5).


    




--------------------------------------------------------------------------------




EXHIBIT B-2


Form of Full Monthly Accounting Report


Omitted pursuant to Regulation S-K Item 601(a)(5).






--------------------------------------------------------------------------------






EXHIBIT C


Form of Quarterly Accounting Report


Omitted pursuant to Regulation S-K Item 601(a)(5).






--------------------------------------------------------------------------------




EXHIBIT D


SCHEDULE II
POLICY EXPENSES
The Policy Expenses with respect to each Quarterly Accounting Period shall be an
amount equal to (A) plus (B) plus (C), each as defined below:
(A) solely with respect to the Payout Annuities, an amount equal to (i) eighteen
(18) basis points divided by four (4) multiplied by (ii) (a) the sum of the
Ceded Reserves with respect to the Payout Annuities at the beginning of the
applicable Quarterly Accounting Period plus the Ceded Reserves with respect to
the Payout Annuities at the end of the applicable Quarterly Accounting Period,
divided by (b) two (2); and
(B) with respect to the Non-Payout Annuities, an amount equal to the sum of:
(i) (a) the Quota Share of $50 (provided, that a two percent (2.00%) per annum
inflation factor will be added to such amount each year commencing on January 1,
2019) divided by four (4), multiplied by (b) (I) the sum of the total number of
Non-Payout Annuities in force at the beginning of the applicable Quarterly
Accounting Period plus the total number of Non-Payout Annuities in force at the
end of the applicable Quarterly Accounting Period, divided by (II) two (2), plus
(ii) (a) three (3) basis points divided by four (4) multiplied by (b) (I) the
sum of the Ceded Reserves with respect to the Non-Payout Annuities at the
beginning of the applicable Quarterly Accounting Period plus the Ceded Reserves
with respect to the Non-Payout Annuities at the end of the applicable Quarterly
Accounting Period, divided by (II) two (2); and
(C) an amount equal to a Quota Share of the Ceding Company’s reasonable expenses
for certain hedge settlement and collateral management services relating to the
Reinsured Policies that are provided by a third party; provided, that such
expenses shall not exceed fifty thousand dollars ($50,000) per month for each
month in which Voya Investment Management Co. LLC is providing such hedge
settlement and collateral management services; provided, further, that the
Ceding Company shall not outsource such hedge settlement and collateral
management services to any person other than Voya Investment Management Co. LLC
without the prior approval of the Reinsurer.




--------------------------------------------------------------------------------




EXHIBIT E


Schedule III


Schedule of Initial Premium Assets omitted pursuant to Regulation S-K Item
601(a)(5).






